2014 IL App (2d) 130947
                                  No. 2-13-0947
                            Opinion filed July 7, 2014
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

LAURA LASHEVER,                        ) Appeal from the Circuit Court
                                       ) of Lake County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 13-L-230
                                       )
ZION-BENTON TOWNSHIP HIGH              )
SCHOOL,                                ) Honorable
                                       ) Margaret J. Mullen,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Hutchinson and Hudson concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Laura Lashever, appeals from the dismissal, pursuant to section 2-619(a)(9) of

the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2012)), of her lawsuit

against defendant, the Zion-Benton Township High School, seeking damages resulting from

defendant’s alleged violation of section 15 of the Whistleblower Act (740 ILCS 174/15 (West

2012)). Defendant moved for dismissal on the basis that the lawsuit was barred by laches.

Plaintiff argues on appeal that, because she sought no equitable relief, the defense of laches does

not apply. We affirm.

¶2     Plaintiff filed her complaint on April 1, 2013. She alleged that in August 2001 she was

hired by defendant for the position of school psychologist. In November 2011, she became
2014 IL App (2d) 130947


aware that a student approached a teacher and related having been sexually abused by a family

member. The teacher had the student report the alleged abuse to a school counselor. The

counselor was legally required to report the alleged abuse to the Department of Children and

Family Services (DCFS) (see 325 ILCS 5/4 (West 2010)), but failed to do so. Plaintiff alleged

that, at a meeting with her supervisor and other school employees, she mentioned the counselor’s

failure to report the alleged abuse. Plaintiff alleged that her supervisor reprimanded her for

raising the matter. Eventually, plaintiff reported the alleged abuse to DCFS. According to the

complaint, defendant’s agents retaliated by drastically curtailing her responsibilities and

baselessly accusing her of unprofessional behavior toward coworkers. Plaintiff alleged that the

conduct of defendant’s agents created a hostile work environment and caused her to resign on

August 31, 2012.     According to plaintiff, the conduct of defendant’s agents violated the

Whistleblower Act, which prohibits an employer “[from] retaliat[ing] against an employee for

disclosing information to a government or law enforcement agency, where the employee has

reasonable cause to believe that the information discloses a violation of a State or federal law,

rule, or regulation.” 740 ILCS 174/15(b) (West 2012).

¶3     Plaintiff alleged that she had previously announced her intent to retire at the end of the

2015-16 school year.      As damages for defendant’s alleged misconduct, plaintiff sought

compensation for the salary she would have received under a collective bargaining agreement for

the 2012-13, 2013-14, and 2014-15 school years. She also claimed that had she continued to

work those years her annual pension benefit upon retirement would have increased by

approximately $6,600 and that, based on a life expectancy of 90 years, she was entitled to

damages for lost pension benefits totaling roughly $185,000.        In addition, plaintiff sought

punitive damages. Plaintiff did not seek reinstatement to her position.



                                               -2-
2014 IL App (2d) 130947


¶4     Defendant filed a combined motion under sections 2-615 and 2-619(a)(9) of the Code

(735 ILCS 5/2-615, 2-619(a)(9) (West 2012)), seeking to dismiss the action or, alternatively, to

strike plaintiff’s request for punitive damages. In support of its request for dismissal pursuant to

section 2-619(a)(9), defendant argued that plaintiff’s lawsuit was barred by laches because there

was an unreasonable delay of seven months from when plaintiff resigned until she filed suit and,

during that period, defendant had engaged an independent contractor to perform the services that

plaintiff had performed. The trial court granted the motion, dismissing the action. This appeal

followed.

¶5     As noted, this appeal is before us for review of the trial court’s ruling on a motion to

dismiss under section 2-619(a)(9) of the Code. Section 2-619 provides that, within the time for

pleading, a defendant may move for involuntary dismissal of a claim on the basis of any of

various enumerated defenses or, under subsection (a)(9), on the basis of “other affirmative matter

avoiding the legal effect of or defeating the claim” (735 ILCS 5/2-619(a)(9) (West 2012)). For

purposes of section 2-619(a)(9), affirmative matter “is something in the nature of a defense

which negates the cause of action completely or refutes crucial conclusions of law or conclusions

of material fact contained in or inferred from the complaint.” Illinois Graphics Co. v. Nickum,

159 Ill. 2d 469, 486 (1994). Here, the “affirmative matter” was that the lawsuit was barred under

the equitable doctrine of laches, which “precludes a litigant from asserting a claim when an

unreasonable delay in raising the claim prejudices the other party.” Wabash County v. Illinois

Municipal Retirement Fund, 408 Ill. App. 3d 924, 933 (2011). “The defense of laches requires a

showing that (1) a litigant has exhibited unreasonable delay in asserting a claim; and (2) the

opposing party suffered prejudice as a result of the delay.” Id.




                                               -3-
2014 IL App (2d) 130947


¶6     In Summers v. Village of Durand, 267 Ill. App. 3d 767, 771 (1994), we observed as

follows:

               “Courts have devised a rule to be used in applying the doctrine of laches to causes

       of action brought by discharged public sector employees seeking reinstatement and/or

       back pay. The rule is that a delay of longer than six months from the date of termination

       to the filing of suit is per se unreasonable and will justify dismissal on the ground of

       laches if: (a) the plaintiff can show no reasonable excuse for the delay; and (b) the

       employer would suffer prejudice by having to pay both a replacement worker’s salary

       and a successful plaintiff’s back wages during the period of delay.” (Emphasis added.)

As authority for that rule, we cited Long v. Tazewell/Pekin Consolidated Communications

Center, 236 Ill. App. 3d 967, 969-70 (1992). Plaintiff argues, however, that the rule set forth in

Long is limited to suits seeking both reinstatement and back pay (not one or the other). Id. at 969

(“By case law, a six-month per se laches rule has been developed specifically for causes of

action such as this seeking reinstatement and back pay following an alleged wrongful

termination in the public employment sector.” (Emphasis added.)).

¶7     We conclude that the defense of laches is available where a discharged public-sector

employee seeks back pay, regardless of whether the employee also seeks reinstatement. Bill v.

Board of Education of Cicero School District 99, 351 Ill. App. 3d 47 (2004), supports our

conclusion. In Bill the plaintiff originally sought both reinstatement and back pay. After the trial

court dismissed the claim for reinstatement, the plaintiff moved for summary judgment on her

claim for back pay. The trial court granted the motion, rejecting the defendant’s argument that

the claim was barred by laches. The defendant appealed. The plaintiff argued that, because




                                               -4-
2014 IL App (2d) 130947


laches is an equitable defense, it did not bar her claim for money damages. The Bill court

disagreed, reasoning as follows:

       “[T]raditionally, statutes of limitation were generally applied to legal actions and the

       laches doctrine was applied to those actions based in equity, [but] such ‘mechanical’

       applications are no longer followed. [Citation.] Courts have applied laches to ‘equity-

       like’ actions, such as mandamus, to quasi-equitable suits, to actions where equitable

       considerations are at the heart of a claim actually based in law, as well as to purely legal

       claims. [Citations.] For instance, in Schultheis [v. City of Chicago, 240 Ill. 167 (1909)],

       the supreme court specifically stated that the laches defense was applicable to pseudo-

       equitable proceedings at law, such as actions in certiorari and quo warranto. [Citation.]

       Subsequently, *** the First and Fourth District Appellate Courts each explicitly stated

       that the laches doctrine is not limited solely to suits in equity and is applicable to cases at

       law in which a plaintiff seeks back pay for wrongful termination, in addition to

       reinstatement. [Citations.] This approach finds full fruition in Summers, where the court

       applied the six-month laches doctrine in an action where only monetary damages were

       sought. [Citation.] Along these lines, we note that this action began as one seeking

       reinstatement and back wages; however, the reinstatement action was ultimately

       dismissed by the trial court, resulting in the remaining claim solely for monetary

       damages. As a result, we disagree with plaintiff that the six-month laches rule cannot be

       applied to a public employee case seeking monetary damages in the form of back pay,

       particularly where the action was originally filed as one seeking reinstatement, as this one

       was.” (Emphases added.) Id. at 56-57.




                                                -5-
2014 IL App (2d) 130947


¶8       Unlike the plaintiff in Bill, plaintiff here never sought reinstatement. Nonetheless, the

relaxation of the traditional rule limiting laches to actions based in equity militates against the

formalistic approach that plaintiff advocates. “[I]t is prejudice in the sense of having to pay both

a replacement worker’s salary during a former employee’s delay in challenging his termination

and that employee’s back wages, if his challenge ultimately succeeds, which will justify

application of laches to such a suit.” 1 Coleman v. O’Grady, 207 Ill. App. 3d 43, 48 (1990). The

prejudice, in that sense, does not depend on whether the former employee is ultimately

reinstated.

¶9       We also observe, briefly, that there is another aspect to the prejudice resulting from

plaintiff’s delay in filing suit.     Although plaintiff’s complaint indicated that she had been

subjected to a hostile work environment for most of the 2011-12 school year, she did not resign

from her position until the end of August 2012, when the next school year had just started, thus

forcing defendant to replace her services on an expedited basis. Not only did plaintiff leave

defendant in a lurch at the start of the school year, but, by waiting until April of the following

year to file suit, she might have complicated the process of securing a permanent successor.

These circumstances tip the balance of equities even further in defendant’s favor.

¶ 10     Plaintiff alternatively contends that, even if laches bars her claim for back pay, her

lawsuit should still be allowed to proceed because she also sought “front pay.” From our review

of the record, it does not appear that plaintiff raised this issue in the trial court. Accordingly, she

has forfeited review.       See, e.g., In re Estate of Chaney, 2013 IL App (3d) 120565, ¶ 8.

Moreover, plaintiff’s argument on this point consists of nothing more than the bare assertion that

         1
             As to Summers’ other condition, plaintiff does not assert any reasonable excuse for her

delay.



                                                 -6-
2014 IL App (2d) 130947


“[a]ny delay in filing her complaint did not cause any harm to the Defendant.” The argument is

not sufficiently developed to warrant appellate review. See, e.g., People ex rel. Madigan v.

Lincoln, Ltd., 383 Ill. App. 3d 198, 208 (2008). We note in closing that we are unaware of any

authority that “front pay” is an available remedy for a violation of the Whistleblower Act. By

affirming the trial court’s decision that plaintiff’s lawsuit is barred by laches, we do not mean to

suggest any opinion as to whether plaintiff’s claim for front pay would otherwise be viable under

Illinois law.

¶ 11    For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

¶ 12    Affirmed.




                                               -7-